Citation Nr: 1616865	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-08 870	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) prior to November 10, 2015, and a rating in excess of 60 percent thereafter. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to October 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, granted service connection for GERD with a noncompensable rating assigned, effective November 1, 2006.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In a March 2009 rating decision, the RO assigned an initial 10 percent disability rating for GERD, effective November 1, 2006.  In a subsequent December 2015 rating decision, the RO awarded the Veteran an increased, 60 percent rating for GERD, effective November 10, 2015.  Despite these grants, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the appeal remains before the Board. 

The Veteran testified before the Board at an October 2012 videoconference hearing.  The Board subsequently sent the Veteran a letter dated in October 2012 which informed him that the Board was unable to produce a written transcript of the October 2012 hearing, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The letter was sent to the Veteran's address of record and was not returned as undeliverable. 

The Veteran failed to respond to the October 2012 letter.  Therefore, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal.  


The Board remanded the case to the RO in July 2015 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  As will be discussed further herein, the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  For the period prior to November 10, 2015, the Veteran's GERD was manifested by persistently recurrent epigastric distress, occasional sleep disturbance, substernal pain, reflux and regurgitation with some relief from medication; considerable or severe impairment of health were not shown.
 
2.  For the period from November 10, 2015, the Veteran's GERD has been manifested by dysphagia, pyrosis, reflux, nausea, substernal pain, sleep disturbance, and regurgitation; severe impairment of health was shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to November 10, 2015, for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2015).

2.  The criteria for a rating in excess of 60 percent for the period from November 10, 2015, for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, DC 7346 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran's claim arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  Regardless, the Veteran received notification as to the evidentiary requirements necessary to establish a higher initial evaluation via a January 2007 letter.  The claim was subsequently readjudicated in a January 2009 statement of the case (SOC) and in June 2015 and December 2015 supplemental statements of the case (SSOC).  See Prickett, 20 Vet. App. 370 (finding that issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has complied with all assistance requirements of VCAA, to include substantial compliance with the July 2015 Board Remand.  See D'Aries, 22 Vet. App. 105.  Per the Board's instructions, the AOJ scheduled the Veteran for an additional VA examination to evaluate the nature, frequency, and severity of the Veteran's service-connected GERD.  The exam was conducted in November 2015.  As will be discussed further, the November 2015 VA examiner adequately addressed the questions posed in the July 2015 remand; thus, there has been substantial compliance with the Board's remand directives.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. 141.  

The evidence of record contains the Veteran's service and VA treatment records, VA examination report, and records from the Robins Air Force Base.  There is no indication of relevant, outstanding records which would support the Veteran's claim discussed below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran's service-connected gastrointestinal disability is rated under 38 C.F.R. § 4.114, DC 7346 as hiatal hernia.  The Veteran contends that his service-connected GERD is more disabling than the 10 percent rating initially assigned prior to November 10, 2015.  In his March 2009 substantive appeal, the Veteran stated that his symptoms approximated a disability rating of at least 30 percent.  Thereafter, the Veteran was awarded an increased rating of 60 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is the propriety of the initial evaluation assigned, as it is here, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent evaluation is assigned when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.

Based on the subjective complaints, and objective findings in the record, the Board has determined that a disability rating in excess of 10 percent is not warranted for the Veteran's GERD for the period prior to November 10, 2015.
  
The Veteran was provided with a VA examination in February 2007.  At that time, he reported that medication had resolved his previous symptoms of epigastric pain, regurgitation, and reflux, which he stated began in 2001.  He also denied experiencing dysphagia, pyrosis, hematemesis, reflux, regurgitation, nausea or vomiting.  The Veteran initiated normal swallowing without difficulty.  An X-ray report of the esophagus revealed normal results, including the absence of hiatal hernia.  A minimal gastroesophageal reflux to the distal esophagus was demonstrated at that time.  The X-ray report provided an impression of mild gastroesophageal reflux.

The Veteran submitted a June 2007 examination report from the Robins Air Force Base.  This report reflects that the Veteran complained of worsening reflux symptoms over the past four years.  An X-ray report at that time showed a normal esophagus with normal structure and motility.  The stomach was normal without evidence of ulceration or mucosal abnormality.  The report provided an impression of a moderate gastroesophageal reflux and an otherwise normal upper gastrointestinal series.
A May 2015 VA examination reflects the Veteran's subjective complaints of tiredness, reflux, and having a "bad taste" in his mouth.  He indicated certain foods aggravated his symptoms.  The examiner noted that his GERD was manifested by persistently recurrent epigastric distress, regurgitation, reflux, and substernal pain.  The examiner noted that those symptoms occurred more than four times a year and lasted less than a day.  The Veteran also reported sleep disturbance caused by esophageal reflux and occurring once or twice a month.  He indicated that medication provided some relief.  On examination, the Veteran had mild upper epigastric tenderness and an otherwise normal upper gastrointestinal series.  There was no esophageal stricture or spasms noted.  The examiner noted the Veteran's report that he had to move around after eating food, which impacted his ability to work.  The examiner noted that the Veteran's symptoms did not cause him to lose work in the prior twelve months.  The examiner opined that the Veteran's symptoms did not result in any job endangerment or any considerable or severe impairment of health.

The Veteran underwent an additional VA examination in November 2015.  At that time, the Veteran complained of bloating, abdominal tightness, regurgitation, and constant clearing of throat.  The examiner described the symptoms as persistently recurrent gastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance caused by esophageal reflux, and nausea that occurred 4 or more times a year but lasting less than one day at a time.  He denied experiencing vomiting, weight loss, hematemesis, melena, and anemia.  

The November 2015 VA examiner indicated no esophageal stricture or spasms.  The examiner opined that the Veteran's symptoms were productive of severe impairment of health.  The examiner additionally opined that his symptoms impacted his ability to work due to occasional impaired daytime functioning as a result of GERD-precipitated sleep disturbance.

Upon review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's GERD is not warranted for the period prior to November 10, 2015.  In that connection, the Board notes that in the February 2007 VA examination report, the Veteran denied that he experienced any symptoms from his GERD.  Rather, he indicated that his symptoms had resolved with the use of medication.  Further an X-ray report from that time revealed normal upper gastrointestinal series and provided an assessment of a mild gastroesophageal reflux.  Similarly, the June 2007 examination report from the Robins Air Force Base reflects the Veteran had a normal upper gastrointestinal series and assessed him with moderate gastroesophageal reflux.  There is no indication that his GERD complaints were accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  Likewise, it is not shown that he was in persistent recurrent epigastric distress due to his GERD.  Moreover, there is no evidence of vomiting, weight loss, hematemesis, or melena with moderate anemia.  

Although the May 2015 VA examination reflects symptoms of persistently recurrent gastric distress, reflux, regurgitation, substernal pain, and sleep disturbance caused by esophageal reflux, the examiner specifically opined that these symptoms did not result in considerable or severe impairment of health.  The Board accepts the opinion of the VA examiner as being the most probative evidence on the subject.  The VA examiner's opinion is based on a review of all historical records, a thorough examination, and the opinion contains a clear and cogent rationale.  In addition, there is no indication that his GERD symptoms were productive of considerable or severe impairment of health.  Here, the Veteran indicated that he experienced sleep disturbance from his symptoms about once or twice a month.  Further, he reported that he had not missed work in the last twelve months prior to the examination.  He also denied symptoms of vomiting, weight loss, hematemesis, melena, and anemia.  Thus, the Veteran's reported symptoms and the May 2015 VA examiner's opinion are consistent with a 10 percent rating under the diagnostic code.  Consequently, the Board concludes that a rating in excess of 10 percent is not warranted for the Veteran's service-connected GERD prior to November 10, 2015.

The Board has considered the Veteran's contentions with regard to his claims for higher ratings for his disability.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The statements from the Veteran clearly articulate the symptoms he experiences; however, the May 2015 VA examiner, who is a health professional, took into consideration all the relevant facts-including his reported symptoms- in providing her opinion.  Accordingly, the Board finds that higher ratings are not warranted under the pertinent criteria for his GERD disability prior to November 10, 2015.

As for the period since November 10, 2015, the Veteran is already in receipt of the maximum schedular rating (60 percent) under DC 7346 during this period.  The Board notes that the Veteran indicated in his March 2009 substantive appeal that his symptoms approximated a disability rating of at least 30 percent, which the current rating of 60 percent clearly satisfies. 

Nonetheless, the Board has considered other applicable diagnostic codes under which a rating higher than 60 percent is possible, but found no other code that could provide a higher disability rating.  The May 2015 and November 2015 VA examinations specifically indicated the absence of esophageal strictures, spasms, and diverticulum of the esophagus, thus DCs 7203, 7204, and 7205 are inapplicable. 

Accordingly, a rating higher than 60 percent is not warranted for the Veteran's service-connected gastrointestinal disability at any time since November 10, 2015.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DCs 7203-7205.

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disorder-without consideration of other disabilities-has rendered impractical the application of the regular schedular standards.  The Veteran himself has stated, at the May 2015 VA examination, that he maintained employment and that he has not missed work due to his GERD symptoms.  Furthermore, all of the Veteran's symptoms have been considered and are specifically contemplated by the criteria discussed above.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Further, applying the benefit of the doubt under Mittleider, 11 Vet. App. 181, there are no symptoms for the disability on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  Although the November 2015 VA examiner opined that the Veteran's GERD symptoms impacted his ability to work, there is no evidence that the Veteran's GERD renders him unemployable, nor does the Veteran assert that he is unemployable.  Further, the Veteran indicated in his May 2015 VA examination that he worked in a desk job position.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.
 
For the foregoing reasons, the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for GERD prior to November 10, 2015, and a rating in excess of 60 percent thereafter.  The benefit of the doubt doctrine is therefore not for application and the claim for a higher disability rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3


ORDER

Entitlement to an initial rating in excess of 10 percent for GERD prior to November 10, 2015, and a rating in excess of 60 percent thereafter is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


